Title: To Thomas Jefferson from Michele Raggi, 4 December 1820
From: Raggi, Michele
To: Jefferson, Thomas


              Stimatissimo Sigr Tomaso Jefferson a Monticello Virginia 
              Gibiltera 4. Xbre 1820.
            Dalla mia Scritale di New York avra inteso che m’inbarcai in detta Cità ⅌ questo porto di Gibiltera il qual passaggio l’abiamo Fatto Felicemente in trenta giorni asieme a tre altri passegieri Americani che vengono in Italia ⅌ loro divertimento, e ⅌ vedere le antichità di Roma Napoli ed Altre cità questi li ò ritrovati bravissimi giovani dai qualli ò ricevutto delle grandi Finezze nel bastimento, essendo io stato Sempre malato si sono prestati come veri Frattelli questi sono tutti 3. di Boston io son disposto a Fare il medesimo ⅌ loro se potrò avere il piacere di rincontrarli in Toscana dove mi anno promesso di Passarci, mà la prima loro gita e di andare a Messina avendo di già fissato il passaggio Fin da New York col Medesimo Bastimento che sia portali qui, di là verano a Napoli, ed entrerano nel continente d’Italia.La prego Sigr Jefferson di rimetermi in Livorno li duecento doleri o sia Pezi di Spagna ò a titolo dei disegni come ci Come ci Scrissi di New York ò a titolo del mio dovutomi viaggio. Sperò che avrà in considerazione li grandi trapazzi e disastri che ò avuto, e che non Sarebbe giustizia oltre di ritornare a casa mia senza un Soldo di dovere Fare anche dei debiti, Se poi lei vuole come ci esposi anche in Scrito costi; Sono Sempre pronto anche a ritornare con Mia Moglie purche mi Faci un Contrato nuovo ⅌ anni quatro, e lei non avrà da pensare che à un sol viaggio ⅌ me solo e li altri viaggi e spese ⅌ mia moglie sarà tutto a mio carico, e ⅌ il nudrimento mi passerà quello che paga ⅌ il Mangiare e Bere ed inbiancare, ed io penserò a tutto così nella buona Stagione io partirei con mia moglie e Figlio ed avrei tenpo in questo Inverno di poterli Fare abozare li Capitelli di Marmo in Carrara, che non gli costereberò nepure quanto la pietra e potrà avere un lavoro Stabile e ben lavorato, lei mi dice nella Sua che ricevei a Washington che se stavo a Finire il mio tempo gli potevo Fare del avantaggio nel lavoro; Si assicuri Signore che non era possibile di poter Far piu avantaggio di quello che ciò Fato in quei mesi che sono stato al Coleggio essendo questa una pietra inpraticabile ⅌ lavori di Scoltura ornativa Se  poi non vuole Fissare un nuovo contrato, mi mandi la comissione almeno di Farci li quatro Corinti in Carrara, e ⅌ Fargli vedere che lo voglio Servire a pochissimo guadagno me li pagherà Solo trecento cinquanta doleri, e ce li darò ben Finiti ed incassati in Livorno, e me li Farà pagare al ato della consegna al Sigr Console Appleton col qualle pote andar di concerto, e cosi allora non ci saraño piu questioni, ne di viaggi, ne d’altro, che io non gli prentendero piu niente, e gli farò cezione di tutto. Se poi non vuole conbinare ne in una maniera, ne nel altra, la prego di Farmi passare li duecento Taleri che mi sono dovutti ⅌ giustizia dovere, e Umanità. Se gli dissi che non ero bene costi nella maniera del nudrimento, e cativo Caffe, non erà ⅌ intacare l’onestà e galantomismo del Sigr Brockenbrog anzi lo Stimo credo anche io un gran galantuomo, ma la maniera di vivere non era come siamo Soefatti noi Italiani, ed io avendo uno Stomaco molto debole se Fossi restato anche qualche mese costi ci avrei lasciato la vita sicuramente Frà la povere della pietra e il nudrimento, credo benissimo che il Sigr Brockenbrog le pi volte non avrà Saputo nepure quello che mi mandavano da mangiare avendo costi l’uso di affidare tutto alli Neri, la prego dunque di Salutarmi il dto Sigr Brockenbrog come tutti di Sua rispetabil Famiglia, come rispetosamente Facio con Lei e tutti li suoi confrattelli augurandoli tutte le Felicità e Salute come il Suo cuore desidera confermandomi di Vra Signoria IlmoUmo devmo ServitoreMichele Raggi Editors’ Translation
              Dear Mr Thomas Jefferson at Monticello 
              Gibraltar
                4. December 1820
            From what I wrote you in New York, you should have understood that I embarked in said City for this port of Gibraltar, which passage we made happily in thirty days together with three other American passengers who are coming to Italy for their own pleasure and to see the antiquities of Rome Naples and other cities. I found these pleasant lads from whom I received great kindness on board, I having been always sick they behaved like true brothers; these are all three from Boston and I am inclined to do the same for them if I can have the pleasure of meeting them again in Tuscany where they have promised to pass by, but their first trip is to go to Messina, having already set their passage from New York with the same vessel that brought them here, from there they will go to Naples and enter the continent of Italy.I beg you Mr Jefferson to send me in Leghorn the two hundred dollars or Spanish pieces either for the drawings as I wrote to you from New York or for the journey owed to me. I hope that you will take into consideration the great misfortunes and disasters that I have had, and that it would not be fair in addition to returning home without any money to also have debts, and then if you would like as thus spent in truth here, I am always ready also to return with My Wife, as long as you make a new Contract for four years, and you will have to take care of only one trip for myself alone and the other journeys and expenses for my wife will all be at my expense, and for my board it will be enough that you pay for my Eating and Drinking and laundry, and I will pass all of this and in the good season I will depart with my wife and son and I will have time this Winter to rough out the Marble Capitals in Carrara, which will not even cost you for the stone and you will have an even, well-done job. You say in your letter that I received in Washington that if I had stayed to to finish my time I could have done more favorable work; please be assured Sir that it was not possible for me to do any more than what I had already done in the months that I was at the College, because this was an unworkable stone for ornamental sculpture work. However, if you do not want to set up a new contract, at least send me the commission to make you the four Corinthian capitals in Carrara, and to show you that I only want to serve you for very small gain, you will pay me only three hundred fifty dollars, and I will give them to you well-finished and boxed in Leghorn, and you will have Mr Consul Appleton pay me for them on delivery, you can make arrangements with him, and then there would be no more questions, neither of traveling or anything else, I would claim nothing more and I would waive everything. If you do not wish to arrange either one way or the other, please have them pay me the two hundred Thaler that are owed me, in fairness, duty and Humanity. If I told you that I was not well treated there in terms of food, and bad Coffee, it was not to impugn the honesty and uprightness of Mr Brockenbrog, rather I, too, consider him a great gentleman, but we Italians are not used to that way of life, and because I have a very weak Stomach, if I had remained there even a few months more it would surely have cost me my life between the stone dust and the food. I truly believe that most of the times Mr Brockenbrog did not even know what they sent me to eat, because he was used to entrusting all that to the Blacks, therefore I beg you to give my regards to said Mr Brockenbrog, and to his entire respectable family, as I respectfully do with You and all your compatriots, wishing you all the happiness and good health that Your heart could desire, confirming myself, dear Sir,Your Very Humble Devd Servant Michele Raggi